Citation Nr: 1541132	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-02 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service-connection for left nephrectomy, status post renal cell carcinoma.

2. Entitlement to service connection for for left nephrectomy, status post renal cell carcinoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant.



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1965 to April 1968.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The claims file is now in the jurisdiction of the Hartford, Connecticut RO.  In July 2015, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In May 2014, the Veteran submitted a private medical opinion with a waiver of RO review.


FINDINGS OF FACT

1. An unappealed July 2008 rating decision denied the Veteran's claim of service connection for left nephrectomy, status post renal cell carcinoma.  New and material evidence was not received within one year of the July 2008 determination.    

2. Since the July 2008 rating decision, evidence that is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claim has been received.

3. It is reasonably shown that the Veteran's left nephrectomy, status post renal cell carcinoma, is reasonably is related to his exposure to contaminated drinking water in service.



CONCLUSIONS OF LAW

1. The July 2008 rating decision denying service connection for left nephrectomy, status post renal cell carcinoma, is final.  38 U.S.C.A. § 7105 (West 2014).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for left nephrectomy, status post renal cell carcicoma.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015). 

3. Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for left nephrectomy, status post renal cell carcicoma, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the favorable action taken herein with regard to the issue of entitlement to service connection for left nephrectomy, status post renal cell carcinoma, no further discussion of the VCAA is required.  

Legal Criteria, Factual Background, and Analysis

New and Material Evidence

A July 2008 rating decision denied, in pertinent part, the Veteran service connection for left nephrectomy, status post renal cell carcinoma, based on a finding that it was not related to service or his service-connected diabetes mellitus.  He did not appeal that decision, and new and material evidence was not received within one year of the rating decision.  Therefore, the July 2008 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

However, a final decision shall be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In February 2013, the Veteran submitted a February 2013 letter from his treating nephrologist, who opined it was at least likely as not that the Veteran's kidney cancer, and therefore his current disability status post nephrectomy, was due to his military service and exposure to water contaminated with various carcinogens-TCE, PCE, VC, and Benzene-therein while serving at Camp Lejeune.  In an April 2014 letter, received in May 2014, another treatment provider opined that the Veteran "developed a renal cell carcinoma while exposed to toxins in the drinking water at Camp Lejeune."  In a separate and more detailed April 2014 letter, the same physician again opined the development of renal cell carcinoma was due to exposure to toxic carcinogens in the drinking water at Camp Lejeune.  As these medical opinions were submitted after the RO's July 2008 rating decision and relate the Veteran's left nephrectomy, status post renal cell carcinoma, to service, they are new and material.  Accordingly, the claim has been reopened.  

Service Connection 

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran claims his left nephrectomy, status post renal cell carcinoma, was caused by his exposure to contaminated water while serving in Camp Lejeune.  


Private treatment records show the Veteran underwent a left nephrectomy in October 2007 after renal cell carcinoma was discovered.  A current disability is therefore established.  Thus, the remaining question is whether the residuals of his left nephrectomy, status post renal cell carcinoma, are related to service.  

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration  (VBA) Fast Letter 11-03 (last updated January 28, 2013).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011) (citing the National Academy of Sciences ' National Research Council (NRC)'s report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects.")  Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id., at p. 6.  The Veteran's service personnel records show he was stationed at Camp Lejeune from October 1965 to December 1965 and from August 1967 to September 1967; therefore, it will be assumed that he was potentially exposed in some manner to chemicals known to have contaminated the water at Camp Lejeune.  Fourteen diseases, including kidney cancer, have been placed into the category of limited/suggestive evidence of an association with the contaminating water-supply system at Camp Lejeune.

The Veteran was provided a VA genitourinary examination in May 2008.  The examiner noted he had undergone a left nephrectomy and opined there was no evidence that renal cell carcinoma was a complication of Agent Orange exposure or that it was a complication of his service-connected diabetes.  

In an August 2012 claim to reopen the previously denied claim of service-connection for left nephrectomy, status post renal cell carcinoma, the Veteran contended it was due to his drinking contaminated water at Camp Lejeune in service. 

The Veteran was provided a VA examination in December 2012.  The examiner noted the Veteran served at Camp Lejeune for approximately three months.  He also noted VA treatment records show the Veteran told his treatment providers he had smoked between one and one and a half packs of cigarettes a day for the past 25 years in March 2007.  Based on a review of the medical records, the examiner opined it is more likely that the Veteran's history of extensive smoking is the causative factor in the development of his renal cell carcinoma.  Therefore, he reasoned, it is less likely than not that the limited exposure to contaminated water at Camp Lejeune caused the renal cancer.  He noted medical literature indicates tobacco smoke is a carcinogen and an established risk factor of renal cell carcinoma.  He also noted Agency for Toxic Substances and Disease Registry (ATSDR) and NRC reports listed TCE/PCE as having a limited/suggestive evidence of association with kidney cancer.         

In a February 2013 letter, the Veteran's treating nephrologist, Dr. Capicotto, opined it was at least likely as not that the Veteran's kidney cancer, and therefore his current disability status post nephrectomy, was due to his military service and exposure to water contaminated with various carcinogens-TCE, PCE, VC, and Benzene-therein while serving at Camp Lejeune.  He noted he based his opinion on a review of the Veteran's medical history and documents published by the National Academy of Sciences.  

In an April 2014 letter, received in May 2014, another treatment provider, Dr. Riechers, opined that the Veteran "developed a renal cell carcinoma while exposed to toxins in the drink water at Camp Lejeune."  In a separate and more detailed April 2014 letter, the physician again opined the development of renal cell carcinoma was due to exposure to toxic carcinogens in the drinking water at Camp Lejeune.  The Board notes he incorrectly noted that the Veteran had spent at least six months at Camp Lejeune, but noted the Veteran reported only drinking water during his time there because of the warm weather.  He reasoned there are two types of renal cell carcinoma-one due to congenital predisposition that involves multiple renal cell carcinomas and a second due to exposure to carcinogens-and the Veteran had the latter.   The December 2012 VA examiner's opinion that the Veteran's renal cell carcinoma was caused by smoking, he suggested, is not supported by any evidence.  He reasoned renal cell carcinoma develops years after exposure to a carcinogen, and such pathology is consistent with the Veteran's history.  He cited to an article in the Journal of National Cancer Institute in support of his conclusion that there is an association between exposure to TCE and renal cell carcinoma.  

The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The May 2008 VA examiner did not consider whether the Veteran's renal cell carcinoma and resultant left nephrectomy was the result of exposure to contaminated drinking water at Camp Lejeuene, and the probative value of the opinion is, therefore, reduced.  The December 2012 VA examiner opined the Veteran's renal cell carcinoma was the result of the Veteran's smoking history rather than his conceded exposure to the contaminated water.  It is evident the examiner thoroughly reviewed the Veteran's medical history, but he did not provide a fully explained rationale of why he considered the Veteran's smoking history, rather than his exposure to the contaminated drinking water, the causative factor of the Veteran's kidney cancer and resultant left nephrectomy.  Accordingly, its probative value is also reduced.

The February 2013 and April 2014 treatment providers' opinions are supportive of the Veteran's claim and reasonably appear to contemplate a factual history that is consistent with the evidence of record.  Dr. Riechers's second opinion was thorough, addressed the December 2012 VA opinion, and was supported by medical literature.  The Board acknowledges he incorrectly stated the amount of time the Veteran was stationed at Camp Lejeune, but the exposure itself, rather than the amount of time the Veteran spent at Camp Lejeune, appeared to be the decisive factor in the formation of his opinion.  Accordingly, the Board finds his opinion highly probative.  

In sum, the competent and credible medical evidence shows the Veteran underwent a left nephrectomy, status post renal cell carcinoma, and therefore has a current disability.  His service personnel records show he was stationed at Camp Lejeune from October 1965 to December 1965 and from August 1967 to September 1967; it is therefore assumed he was potentially exposed in some manner to chemicals known to have contaminated the water at Camp Lejeune.  Finally, the treatment providers' competent and credible February 2013 and April 2014 medical opinions links his left nephrectomy, status post renal cell carcinoma, to that in-service exposure.  

The evidence in this case is not entirely clear on every element, and a grant of the appeal may not be compelled by a clear preponderance of evidence in the Veteran's favor.  However, the Board finds that the evidence is at least in equipoise.  Resolving any remaining reasonable doubt in his favor, as is required by the law, the Board concludes that the competent evidence of record reasonably supports the Veteran's claim, and that service connection for left nephrectomy, status renal cell carcinoma, is warranted.


ORDER

New and material evidence has been received to reopen the claim of service connection for left nephrectomy, status post renal cell carcinoma.  Service connection for left nephrectomy is granted.  



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


